Case 0:18-cv-61361-WPD Document 106 Entered on FLSD Docket 06/02/2020 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

                                   CASE NO. 18-61361-CIV-WPD

    MARIANNE JOFFE, DEBBE SCHERTZER,                  )
    and STEPHANIE RODRIGUEZ, individually             )
    and on behalf of all others similarly situated,   )
                                                      )
                                  Plaintiffs,         )
                                                      )
    v.                                                )
                                                      )
    GEICO INDEMNITY COMPANY,                          )
    GOVERNMENT EMPLOYEES                              )
    INSURANCE COMPANY and GEICO                       )
    GENERAL INSURANCE COMPANY,                        )
                                                      )
                                  Defendants.         )
                                                      )




         UNOPPOSED MOTION TO HOLD SUMMARY JUDGMENT IN ABEYANCE


          Defendants GEICO Indemnity Company, Government Employees Insurance Company,

   and GEICO General Insurance Company (“GEICO” or “Defendants”) hereby file this Unopposed

   Motion requesting that the Court hold in abeyance any orders on GEICO’s and Plaintiffs’

   Marianne Joffe, Debbe Schertzer, and Stephanie Rodriguez (“Plaintiffs”) (collectively, the

   “Parties”) motions for summary judgment until at least June 16, 2020, as the Parties are presently

   engaged in substantive settlement negotiations. In support of this unopposed request, GEICO

   states as follows:

          1.      On November 20, 2019, the Parties filed for summary judgment.            Summary

   judgment was fully briefed on February 11, 2020. Dkt. Nos. 59, 63, 70, 72, 75-78.
Case 0:18-cv-61361-WPD Document 106 Entered on FLSD Docket 06/02/2020 Page 2 of 5



          2.      On August 8, 2019, the parties filed a Joint Notice of Filing Proposed Notice to

   Class Members. Dkt. No. 53.

          3.      On March 12, 2020, GEICO filed a Motion to Hold in Abeyance Order on

   Summary Judgment.

          4.      On March 25, 2020, the Court issued separate orders approving the form and

   manner of class notice (Dkt. No. 96) and granting GEICO’s Motion to Hold in Abeyance Order

   on Summary Judgment (Dkt. 97). On March 25, 2020, the Court also reset pretrial deadlines and

   reset trial for June 29, 2020. Dkt. No. 97.

          5.      The Parties are presently engaged in substantive settlement discussions. The

   requested abeyance is to allow the Parties to continue to explore settlement. It is desirable for the

   Court to hold summary judgment in abeyance until at least June 16, 2020, because the issuance of

   a dispositive order on some or all of the issues in the case would likely impede settlement.

          6.      District courts routinely issue orders such as this at the parties request to allow the

   parties to pursue settlement negotiations without the threat of a pending summary judgment order.

   See Ciccotelli v. Washington Mut., Inc., No. 5:10-CV-16, 2011 WL 13202233, at *2 (D. Vt. Sept.

   26, 2011) (“At the August 2, 2011 hearing, the court informed the parties that it would hold

   JPMC’s summary judgment motion in abeyance for twenty-one days while Mr. Ciccotelli and

   JPMC engaged in settlement negotiations.”); R&B, Inc. v. Needa Parts Mfg., Inc., 418 F. Supp. 2d

   684, 687 (E.D. Pa. 2005) (“The defendants filed a motion for partial summary judgment on March

   31, 2004, but the Court held the motion in abeyance at the request of counsel while the parties

   engaged in settlement discussions.”); In re Taxable Mun. Bonds Litig., No. CIV. A. MDL 863,

   1994 WL 532079, at *1 (E.D. La. Sept. 26, 1994) (“I then held the summary judgment in abeyance

   at the request of lead counsel in order that they might pursue settlement negotiations.”).

                                                    2
Case 0:18-cv-61361-WPD Document 106 Entered on FLSD Docket 06/02/2020 Page 3 of 5



   Accordingly, GEICO respectfully requests the Court hold in abeyance any ruling on the Parties’

   motions for summary judgment for two weeks from the date of the filing of this Motion. See

   Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1366 (11th Cir. 1997) (“District courts enjoy

   broad discretion in deciding how best to manage the cases before them.”).

          7.      The scheduled June 29, 2020 trial date is continued until at least July 6, 2020,

   pursuant to the Court’s April 3, 2020 Standing Order (In re: Coronavirus Public Emergency,

   Admin. Order 2020-24, ¶ 2 (S.D. Fla. Apr. 3, 2020)). The requested abeyance therefore will not

   impact the trial or any other deadline in this matter.

                                 CERTIFICATE OF CONFERENCE

          On June 1, 2020, pursuant to Local Rule 7.1(a)(3), counsel for GEICO and Plaintiffs

   discussed the relief sought in this Unopposed Motion to Hold Summary Judgment in Abeyance

   until at least June 16, 2020. Plaintiffs do not oppose the relief requested herein.

   Dated: June 2, 2020


                                          Respectfully submitted,

                                          s/ Annette Urena Tucker
                                          Annette Urena Tucker
                                          Florida Bar No. 14838
                                          KAPLAN ZEENA LLP
                                          Florida Bar No. 14838
                                          2 South Biscayne Boulevard
                                          One Biscayne Tower, Suite 3050
                                          Miami, Florida 33131
                                          Telephone: (305) 530-0800
                                          Facsimile: (305) 530-0801
                                          annette.tucker@kaplanzeena.com

                                          Kymberly Kochis (pro hac vice)
                                          Alexander P. Fuchs (pro hac vice)
                                          EVERSHEDS SUTHERLAND (US) LLP
                                          1114 Avenue of Americas, 40th Floor
                                          New York, New York 10036

                                                     3
Case 0:18-cv-61361-WPD Document 106 Entered on FLSD Docket 06/02/2020 Page 4 of 5



                               Telephone: (212) 389-5082
                               Facsimile: (212) 389-5099
                               kymkochis@eversheds-sutherland.com
                               alexfuchs@eversheds-sutherland.com

                               Attorneys for Defendants
                               GEICO INDEMNITY COMPANY, GOVERNMENT
                               EMPLOYEES INSURANCE COMPANY, and GEICO
                               GENERAL INSURANCE COMPANY




                                        4
Case 0:18-cv-61361-WPD Document 106 Entered on FLSD Docket 06/02/2020 Page 5 of 5



                                   CERTIFICATE OF SERVICE

           The undersigned hereby certifies that a true and correct copy of the foregoing was served
   via the Court’s CM/ECF system on June 2, 2020, on all counsel or parties of record on the service
   list.
                                                s/ Annette Urena Tucker
                                                Annette Urena Tucker
                                                Florida Bar No. 14838

                                             SERVICE LIST

           Christopher J. Lynch                            Edmund A. Normand
           Christopher J. Lynch, P.A.                      Jacob L. Phillips
           6915 Red Road, Suite 208                        Normand PLLC
           Coral Gables, Florida 33143                     3165 McCrory Place, Suite 175
           Telephone: (305) 443-6200                       Orlando, Florida 32803
           Facsimile: (305) 443-6204                       Telephone: (407) 603-6031
           clynch@hunterlynchlaw.com                       Facsimile: (888) 974-2175
           lmartinez@hunterlynchaw.com                     Ed@EdNormand.com
           Attorney for Plaintiffs                         jacob@ednormand.com
                                                           Attorneys for Plaintiffs
           Tracy L. Markham
           Southern Atlantic Law Group, PLLC               Bradley W. Pratt
           2800 N. 5th Street, Suite 302                   Pratt Clay, LLC
           St. Augustine, Florida 32084                    4401 Northside Parkway
           Phone: (904) 794-7005                           Suite 520
           Facsimile: (904) 794-7007                       Atlanta, Georgia 30327
           tlm@southernatlanticlaw.com                     Telephone: (404) 949-8118
           pleadingsonly@southernatlanticlaw.com           Facsimile: (404) 949-8159
           Attorney for Plaintiffs                         bradley@prattclay.com
                                                           Attorney for Plaintiffs
           Andrew Lampros
           Christopher Hall
           Hall & Lampros, LLP
           400 Galleria Parkway, Suite 990
           Atlanta, Georgia 30309
           Telephone: (404) 876-8100
           Facsimile: (404) 876-3477
           alampros@hallandlampros.com
           chall@hallandlampros.com
           Attorney for Plaintiffs
